UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2414



FABRICE TCHANI     DJOUKAM,    a/k/a   Joel    Happi
Yamachui,

                                                              Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                              Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-903-422)


Submitted:   October 4, 2006                  Decided:   October 26, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fabrice Tchani Djoukam, Petitioner Pro Se.       M. Jocelyn Lopez
Wright, Tracey Wood, Daniel Eric Goldman, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Fabrice Tchani Djoukam, a/k/a Joel Happi Yamachui, a

native and citizen of Cameroon, petitions for review of an order of

the Board of Immigration Appeals (“Board”) denying his motion to

reopen immigration proceedings.   We have reviewed the record and

the Board’s order and find no abuse of discretion.    See 8 C.F.R.

§ 1003.2(a) (2006); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

Accordingly, we deny the petition for review for the reasons stated

by the Board.    See In re: Yamachui, No. A95-903-422 (B.I.A. Nov.

29, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -